HOUSTON, Justice
(concurring specially).
I agree with Mr. Nunnelee, the administrator, that the “cause of action” for the wrongful deaths of Mr. and Mrs. Shoemake *444arose in the county in which the deaths occurred, Cullman County. However, I cannot agree with Mr. Nunnelee’s contention that the words in Ala.Code 1975, § 6-3-2, “in which the act or omission complained of may have been done or may have occurred” mean “where the cause of action arose.” They do not. Clearly, in this case the act or omission complained of against the defendants was the failure to arrest Robinson or to discover that Robinson was intoxicated after he was stopped for “erratic and dangerous driving” in Morgan County, Alabama, an hour and 20 minutes before the unfortunate wreck that caused the deaths of Mr. and Mrs. Shoemake. I cannot hold that the trial court erred in granting the defendants’ motion to transfer the wrongful death suit from Cullman County to Morgan County.